FILED
                           NOT FOR PUBLICATION                                 JUN 08 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-55968

              Plaintiff - Appellee,              D.C. Nos.    2:07-cv-07813-DSF
                                                              2:01-cr-00633-DSF-1
  v.

ABDALLAH M. DAIS, AKA Seal A,                    MEMORANDUM*
AKA Kamal Soudiha,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                             Submitted June 6, 2012**
                               Pasadena, California

Before: KOZINSKI, Chief Judge, TROTT and THOMAS, Circuit Judges.

       Abdallah Dais, previously found guilty by a jury in 2002 of felonies

involving precursor chemicals used to manufacture methamphetamine, appeals the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s denial of his motion pursuant to 28 U.S.C. § 2255 to vacate his

conviction and sentence. He claims his trial counsel rendered ineffective

assistance by failing to show him before trial a silent videotape of his participation

in one small episode in the conspiracy charge he faced. He claims he had no

knowledge of what was on the videotape because trial counsel failed to tell him

what was on it before the trial, and that, had he known of the content of the tape, he

would have pleaded guilty, thereby lessening his sentence.

         Based on the record, the trial court did not believe this claim, finding it to be

“not credible.” The court concluded that, because Dais’s attorney had in fact told

him pretrial what was on the videotape and provided him with “all the discovery”

the government had turned over -- which included transcripts of extensive

incriminating intercepted telephone conversations -- her failure to show him the

silent video before trial did not fall below any objective standard of

reasonableness. Moreover, given the overwhelming quantity and quality of the

government’s evidence, the district court also concluded that Dais could not

demonstrate any prejudice whatsoever from not having seen the video until the

trial.

         After a careful review of the record, we agree with the district court on both

counts. Dais’s claim is demonstrably not credible. Counsel told him what he faced


                                             2
and that he should consider pleading guilty because the government had “a lot of

evidence” against him. Instead, he chose to go to trial. Even after he saw the

videotape during trial, at no time or in any way did he attempt to change his plea in

order to gain the sentencing benefit of acceptance of responsibility he now desires.1

      Because Dais’s motion has no merit, we AFFIRM.




      1
               In the alternative, Dais asks us to remand for an evidentiary hearing.
Because he has not demonstrated specific facts, which, if true, would entitle him to
relief, this request has no merit. 28 U.S.C. § 2255(b); Shah v. United States, 878
F.2d 1156, 1160 (9th Cir. 1989).
                                          3